Filed Pursuant to Rule 433 Registration No. 333-169315-06 Entergy New Orleans, Inc. First Mortgage Bonds, 3.90% Series due July 1, 2023 Final Terms and Conditions June 18, 2013 Issuer: Entergy New Orleans, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: June 18, 2013 Settlement Date (T+3): June 21, 2013 Principal Amount: Coupon: 3.90% Coupon Payment Dates: January 1 and July 1 of each year First Payment Date: January 1, 2014 Final Maturity Date: July 1, 2023 Optional Redemption Terms: Make-whole call at any time prior to April 1, 2023 at a discount rate of Treasury plus 30 bps and, thereafter, at par UST Benchmark: 1.75% due May 15, 2023 Spread to UST Benchmark: +175 bps Treasury Price: 96-03 3/4 Treasury Yield: 2.188% Re-offer Yield: 3.938% Issue Price to Public: 99.687% Net Proceeds Before Expenses: Joint Book-Running Managers: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Wells Fargo Securities, LLC CUSIP / ISIN: 29364PAN3 / US29364PAN33 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at 1-800-294-1322, (ii) Morgan Stanley & Co. LLC toll free at 1-866-718-1649 or (iii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
